Title: From George Washington to John Robinson, 8 October 1755
From: Washington, George
To: Robinson, John



To John Robinson Esquire.
[Fredericksburg, 8 October 1755]

Being much hurried, I shall refer you to Colonel Stephen for Particulars; who brings a melancholy account of our Back-Settlers. He waits on you for some money to pay the Recruits, and answer such immediate Charges as may arise before I can see you in Williamsburgh; which can not be now, until about the 8th or 9th of November; at which time I should be glad to see you there, and to Receive such a Sum, as you think proper to Lodge in my Hands.
I only wait here to issue Orders for the Recruits; and then shall Repair to Winchester with all imaginable Dispatch, and full hopes, of having it in my power to Repel those Barbarous and insolent Invaders, of our Country. I am &c.

G:W.
Fredericksburgh October the 8th 1755.    

